Citation Nr: 0935977	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-09 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral hallux 
valgus, also claimed as bilateral bunions.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to 
January 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newington, 
Connecticut.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran, in an August 2009 statement, received at the 
Board in September 2009, requested a travel board hearing 
before a Veterans Law Judge.  The Veteran stated that his 
previously scheduled video conference hearing had been 
cancelled due to equipment failure and that now he wanted an 
in person hearing.  Thus, in light of the Veteran's request 
the RO must schedule the Veteran for a personal hearing.  38 
C.F.R. §§ 20.700, 20.704 (2008).

In order to ensure that the Veteran's due process rights, 
this case is REMANDED to the RO for the following:

The RO should schedule the appellant for 
a Travel Board hearing at the RO in 
accordance with the applicable 
provisions.  Appellant and his 
representative should be notified of the 
time and place to report.  If he 
subsequently desires to withdraw the 
hearing request, such action should be 
taken at the RO.  After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




